DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 12 October 2021. Claims 1-10 are pending in the application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giraud et al. (US 20090200307).
Regarding claim 1, Giraud teaches a container assembly (figure 1, reference 20), comprising: a first portion (figure 1, reference 30) including a first latch portion (figure 1, reference 42); and a second portion (figure 1, reference 26) including a second latch portion (figure 1, reference 40/44); wherein the first and second portions are configured to be movable between an open configuration and a closed configuration (paragraph 76), and the first and second latch portions are configured to releasably engage in the closed configuration (figure 1, reference 40/44 and 42 and paragraph 78); wherein the first and second latch portions are configured to engage the first and second portions together in the closed configuration (figure 1) to define an internal compartment (figure 4, reference 24); and wherein the second latch portion includes a latch cage (figure 1 and 2, the rectangular opening perimeter on second latch portion 40) defining a chamber (figure 1 and 2, the rectangular opening on second latch portion 40) configured to receive a portion of the first latch portion in the closed configuration (figure 1). Applicant is reminded that any limitation with the phrase “configured to” in any of the claims has 
Regarding claim 2, Giraud teaches all of the claim limitations of claim 1, as shown above. Furthermore, Giraud teaches wherein the portion of the first latch portion includes a latch member (figure 4, reference 48 on 42) configured to engage a portion of the second latch portion within the latch cage when the second latch portion is in an engagement position (figure 1 and 4: the first latch portion 42 of latch member 48 engages a portion 46 of the second latch member 40/44).
Regarding claim 3, Giraud teaches all of the claim limitations of claim 1, as shown above. Furthermore, Giraud teaches the second latch portion includes a pair of biasing arms (figure 1, reference 60 and 62 and paragraph 90) configured to engage a portion of the second portion (figure 1, reference 26 at 60 and 62), and bias the second latch portion to an engagement position (figure 1, reference 60 and 62 and paragraph 90).
Regarding claim 4, Giraud teaches all of the claim limitations of claim 3, as shown above. Furthermore, Giraud teaches the second latch portion is configured to be slideably moveable in a first direction between the engagement position and a first disengagement position when the first and second portions are in the closed configuration (figure 2 and 3, reference 40/44 and paragraph 90 and 91).
Regarding claim 5, Giraud teaches all of the claim limitations of claim 3, as shown above. Furthermore, Giraud teaches the second latch portion is configured to be slideably moveable in a second direction between the engagement position and a second disengagement position when the first 
Regarding claim 6, Giraud teaches all of the claim limitations of claim 1, as shown above. Furthermore, Giraud teaches the second latch portion is configured to be slideably moveable between a first position (figure 2, reference 40/44) and a second position (figure 3, reference 40/44) when the first and second portions are in the closed configuration (figure 2 and 3), whereby the second latch portion engages the first latch portion in the first position (figure 1 and 2, reference 40/44 and 42), thereby holding the first and second portions in the closed configuration (figure 1 and 2), and the second and first latch portions are disengaged in the second position (figure 3), thereby allowing the first and second portions to move from the closed configuration to the open configuration (figure 3 and paragraph 75).
Regarding claim 7, Giraud teaches all of the claim limitations of claim 1, as shown above. Furthermore, Giraud teaches the first latch portion is configured to be moveable between a first position (figure 1, reference 42) and a second position (figure 1, reference 42 and paragraph 75: when the first latch portion is pushed, the first latch portion would be in a second position) when the first and second portions are in the closed configuration (figure 1), whereby the first latch portion engages the second latch portion in the first position (figure 1 and 4 and paragraph 79), thereby holding the first and second portions in the closed configuration (figure 1 and paragraph 78).
Regarding claim 8, Giraud teaches all of the claim limitations of claim 7, as shown above. Furthermore, Giraud teaches the first and second latch portions are disengaged in the second position of the first latch portion when the second latch portion is moved from a first position of the second latch portion (figure 3 and paragraph 75), wherein the first and second latch portions are engaged, to a second position of the second latch portion, wherein the first and second latch portions are disengaged 
Regarding claim 9, Giraud teaches all of the claim limitations of claim 1, as shown above. Furthermore, Giraud teaches the first latch portion directly mechanically engages the first portion without additional fasteners (figure 4, reference 42 and 30).
Regarding claim 10, Giraud teaches all of the claim limitations of claim 1, as shown above. Furthermore, Giraud teaches the second latch portion directly mechanically engages the second portion without additional fasteners (figure 1, reference 40/44 and 26).

Response to Arguments
Applicant's arguments filed 12 October 2021 have been fully considered but they are not persuasive.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding claim 1, applicant states “Applicant respectfully submits that Examiner has not established a prima facie case that the subject claims are anticipated by Giraud. In particular, claim 1 recites "wherein the second latch portion includes a latch cage defining a chamber." The Examiner contends that the claimed "latch cage" is found in "figure 1 and 2, the rectangular opening perimeter on second latch portion 40" on Giraud. However, it is unclear to Applicant what Examiner meant by the "the rectangular opening perimeter" on the second latch portion 40 disclosed by Giraud”. Examiner respectfully disagrees. As stated in the rejection above, the second latch portion (figure 1, reference 40/44) includes a latch cage (figure 1 and 2, the rectangular opening perimeter on second latch portion 40) defining a chamber (figure 1 and 2, the rectangular opening on second latch portion 40). Below is an 

    PNG
    media_image1.png
    250
    424
    media_image1.png
    Greyscale

Further regarding claim 1, the applicant states “Further, Applicant submits that Giraud does not disclose the latch cage disclosed and claimed in the present application. As disclosed in the present application, the latch cage 82 is a constituent part of the slide portion 80 of latch mechanism 28 (   35-36). The latch cage 82 defines an enclosed chamber 84 (figure 3,   36) that receives a push latch member 72 of the push portion 70 of the latch mechanism 28 when it is in the closed position (   35-36). The presence of the latch cage helps ensure the structural integrity of the latch mechanism and contributes to its security”. Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the latch cage is a constituent part of the slide portion of latch mechanism. The latch cage defines an enclosed chamber that receives a push latch member of the push portion of the latch mechanism when it is in the closed position) are not recited in rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 simply defines the latch cage limitation as follows: “wherein the second latch portion includes a latch cage defining a chamber configured to a receive a portion of the first latch portion in the closed configuration”. Since the prior art discloses this limitation, as shown in the rejection above, the claim remains rejected.
Regarding claims 2-10, since claim 1 remains rejected and the prior art discloses the claim limitations of claims 2-10, claims 1-10 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAVIER A PAGAN/Examiner, Art Unit 3735